Case 3:20-cv-03028-ELW Document 20                 Filed 01/13/21 Page 1 of 4 PageID #: 4555




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


TANEISHA N. SHOCKEY                                                            PLAINTIFF



        v.                             CIVIL NO. 20-3028



ANDREW M. SAUL, Commissioner
Social Security Administration                                                 DEFENDANT


                                  MEMORANDUM OPINION


        Plaintiff, Taneisha N. Shockey, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) benefits under the provisions of Titles II and XVI

of the Social Security Act (Act). In this judicial review, the Court must determine whether there

is substantial evidence in the administrative record to support the Commissioner's decision. See

42 U.S.C. § 405(g).


        Plaintiff protectively filed her current applications for DIB and SSI on May 27, 2015,

alleging an inability to work since January 1, 2015, due to possible multiple sclerosis. (Tr. 110,

340, 347). For DIB purposes, Plaintiff maintained insured status through September 30, 2018. (Tr.

192, 355). An administrative hearing was held on March 1, 2017, at which Plaintiff, after being

informed of her right to representation, testified without the assistance of a representative. (Tr. 81-

103).


                                                  1
Case 3:20-cv-03028-ELW Document 20                Filed 01/13/21 Page 2 of 4 PageID #: 4556




       In a written decision dated November 8, 2017, the ALJ found that Plaintiff retained the

residual functional capacity (RFC) to perform sedentary work with limitations. (Tr. 188-206).

Plaintiff requested review of the unfavorable decision by the Appeals Council. The Appeals

Council vacated the ALJ's decision and remanded Plaintiff's case back to the ALJ for further

development on November 5, 2018. (Tr. 216-219). A supplemental administrative hearing was

held on March 7, 2019. (Tr. 55-79).


       By written decision dated May 22, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 31).

Specifically, the ALJ found Plaintiff had the following severe impairments: a disorder of the neck

and back; an adjustment disorder with anxiety and depressed mood, mild to moderate; bipolar

disorder; and obsessive-compulsive disorder. However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the level of

severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart P,

Regulation No. 4. (Tr. 31). The ALJ found Plaintiff retained the residual functional capacity (RFC)

to:


       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
       the claimant can only occasionally climb, balance, stoop, kneel, crouch, and/or
       crawl; the claimant must avoid even moderate exposure to hazards such as
       dangerous machinery and unprotected heights; the claimant is able to perform work
       where interpersonal contact is incidental to the work performed, e.g. assembly
       work, where the complexity of tasks is learned and performed by rote, with few
       variables, and little judgment, and where the supervision required is simple, direct,
       and concrete.
(Tr. 33). With the help of a vocational expert, the ALJ determined Plaintiff could perform work as

an addressing clerk and a cutter/paster of press clippings. (Tr. 42-43).




                                                 2
Case 3:20-cv-03028-ELW Document 20                Filed 01/13/21 Page 3 of 4 PageID #: 4557




       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on March 5, 2020. (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc.

2). This case is before the undersigned pursuant to the consent of the parties. (Doc. 5). Both

parties have filed appeal briefs, and the case is now ready for decision. (Docs. 18, 19).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).



                                                 3
Case 3:20-cv-03028-ELW Document 20          Filed 01/13/21 Page 4 of 4 PageID #: 4558




     DATED this 13th day of January 2021.




                                             /s/ Erin L. Wiedemann
                                             HON. ERIN L. WIEDEMANN
                                             UNITED STATES MAGISTRATE JUDGE




                                            4
